Citation Nr: 0007251	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  96-14 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to special monthly pension benefits based on the 
need for regular aid and attendance of another person or on 
account of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1940 to 
November 1942.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1995 rating decision of the San Juan, 
Puerto Rico, Department of Veterans (VA), Regional Office 
(RO), which denied entitlement to special monthly pension 
benefits based on the need for the regular aid and attendance 
of another person, and/or by reason of being housebound.  The 
veteran filed a timely notice of disagreement, and was issued 
a statement of the case in October 1995.  The RO received his 
substantive appeal in November 1995.  He thereafter canceled 
his scheduled May 1998 personal hearing before a Member of 
the Board at the local VARO.


FINDINGS OF FACT

1.  The veteran's nonservice-connected disabilities are 
chronic left leg lymph edema with recurrent lymphangitis with 
peripheral vascular insufficiency, evaluated as 60 percent 
disabling; arteriosclerotic heart disease with arterial 
hypertension, evaluated as 30 percent disabling; tinea cruris 
and corporis, evaluated as 10 percent disabling; pulmonary 
embolism, evaluated as noncompensable; residuals of a simple 
fracture of the left pubic bone, evaluated as noncompensable; 
and dysthymia, evaluated as noncompensable.

2.  The veteran's combined nonserivce-connected disability 
evaluation is 80 percent.

3.  The veteran is not shown by competent medical evidence to 
be unable to routinely care for his daily needs without 
regular personal assistance from others, and his nonservice-
connected disabilities do not render him unable to protect 
himself from the hazards and the dangers incident to his 
daily environment.

4.  The veteran is not blind, or nearly blind, and is not 
institutionalized in a nursing home on account of physical or 
mental incapacity.

5. The veteran does not have a single permanent disability 
rated as 100 percent disabling on a schedular basis.

6.  The veteran's nonservice-connected disabilities are not 
shown by competent medical evidence to substantially confine 
him to his dwelling and immediate premises.


CONCLUSION OF LAW

The criteria for an award of special monthly pension benefits 
based on the need for regular aid and attendance of another 
person or on being housebound are not met.  38 U.S.C.A. 
§§ 1502, 1521, 5107 (West 1991); 38 C.F.R. §§ 3.351, 3.352 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record reveals that the veteran was granted 
entitlement to disability pension benefits in a March 1974 
rating decision.  Therefore, his special monthly pension 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, the Board finds that he has 
presented a claim which is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed.  The record is devoid of any indication that there 
are other records available which should be obtained.  
Therefore, no further development is required in order to 
comply with the duty to assist, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).


Background

In December 1994, the veteran submitted a claim for special 
monthly pension indicating that his poor circulation of the 
legs and high blood pressure render him in need of regular 
aid and attendance of another person and that he was 
housebound.

A January 1995 VA outpatient treatment record shows that he 
was seen with complaints of pain in his left leg and chest 
palpations for the past two weeks.

The veteran was afforded VA cardiology, as well as regular 
aid and attendance/housebound examination in April 1995.  On 
cardiology examination, the veteran complained of left chest 
pain at rest or on effort, not radiated, and associated with 
dizziness, lasting only 2 to 3 minutes and relieved by 
sublingual nitroglycerin.  He denied congestive heart failure 
symptoms.  On physical examination, the veteran was noted to 
be generally well nourished and well developed.  His pupils 
were equal, round, reactive to light and accommodation 
(PERRLA); he was status post bilateral lens replacement.  
There was no jugular venous distention (JVD), and he had 
adequate bilateral carotid pulses.  His chest was symmetrical 
to expansion.  His lungs were clear to auscultation.  He had 
a regular heart rhythm.  There was a systolic ejection murmur 
2/6 at the left sternal border.  He had no S3 or S4.  His 
abdomen was soft and depressible with no palpable masses.  He 
had marked edema of 4/4 of the left leg, as well as bilateral 
hyperpigmented areas at the superior region.  X-rays of the 
chest revealed no evidence of acute pleuropulmonary 
infiltrates, a faintly arteriosclerotic, a slightly uncoiled 
aorta of normal size, and thoracic spondylosis.  The 
diagnoses were arterial hypertension, angina pectoris, 
arteriosclerotic heart disease, peripheral vascular 
insufficiency and chronic left leg lymphedema with recurrent 
lymphangitis.  

On regular aid and attendance/housebound examination, the 
veteran was noted to be of good build and looked younger than 
his stated age.  The veteran's gait included a mild left leg 
limp.  He had no restriction and amputations of the upper 
extremities.  He did, however, have marked, chronic pitting 
edema (4+) of the left leg, from the knee down, with 
moderate, brownish pigmentation of the skin of the lower two-
thirds.  Left pedal pulses were absent.  His weight bearing 
and propulsion were noted to be good.  He had no amputations 
of the lower extremities.  The veteran was further noted to 
be oriented, relevant and coherent.  His memory was good.  
The examiner noted that he is able to attend to the wants of 
nature and to his personal hygiene.  It was noted that the 
veteran stays at home, allegedly in a positional bed with his 
leg elevated.  He claimed that he watches television and 
reads.  He also indicated that a nurse was visiting him three 
times a week, and that he only goes out, when necessary, with 
his daughter because he cannot drive anymore.  The diagnoses 
from the cardiology report were incorporated by reference.  
The examiner further remarked that the veteran was not 
housebound or in need of regular aid and attendance.

The veteran was also afforded a VA psychiatric examination in 
November 1995.  On evaluation, the veteran was noted to be a 
well-nourished, overweight, tall man, who looked the stated 
age of 75.  He walked slowly and used a wooden cane.  It was 
observed that he had some difficulty in walking, particularly 
complaining of pain in the lower extremities.  He was noted 
to be alert and in contact.  He was dressed casually, but did 
not look clean.  He looked somewhat sad, but was noted to be 
cooperative enough.  The veteran was also noted to be 
coherent and relevant in his conversation.  He had no thought 
or perceptive disorder.  He was oriented, and his thoughts 
were preserved, retention, recall and the entire sensorium 
were noted to be clear.  No suicidal ruminations were found.  
The veteran's judgment was not impaired, and he was deemed to 
be competent to handle funds.  The Axis I diagnosis was 
dysthymia.  The veteran was assigned a Global Assessment of 
Functioning (GAF) score of 61-70.

A November 1995 statement of Myrna Rios de Rogon, Agency 
Supervisor, Program de Servicios Salus en el Hogar y Hospicos 
San Lucas, indicated that the veteran received health 
services at home from December 1994 to July 1995.  He was 
referred to the program by his private doctor for nursing 
services and physical therapy for stasis ulcer of the left 
leg and peripheral vascular disease and, prior to April 1995, 
for right shoulder and right knee osteoarthritis (O.A.) and 
peripheral vascular insufficiency (P.V.I.) of the legs.

The veteran was also afforded VA regular aid and 
attendance/housebound examination in May 1998.  The examiner 
noted, in pertinent part, that the veteran arrived via public 
transportation and was accompanied by his spouse.  He was not 
hospitalized, and was not bedridden.  His best-corrected 
vision was not 5/200 or worse in both eyes.  The examiner 
further noted that the veteran appeared mentally sound and 
was capable of managing his benefit payments.  It was 
indicated that the veteran remains in his home during the 
whole day where he is able to attend to activities of daily 
living and the need of nature by himself.  On physical 
examination, he presented as well groomed and in clean 
attire.  He was well developed, had an erect posture and was 
well nourished.  He walked slowly, but had adequate 
propulsion and balance without deficit in weight bearing.  He 
had no restrictions.  The examiner noted that the veteran was 
thus far still able to carry out activities of daily living 
as well as to attend to needs of nature by himself without 
any assistance.  The veteran had marked swelling of the left 
leg over its middle and distal third and also an unhealed 
ulceration over the anterior aspect of the left leg near the 
ankle.  He also had dark pigmentation changes involving 
chiefly the middle and distal third of said leg with non-
pitting edema.  The veteran also presented with pigmentation 
changes over the distal third of the right leg with mild 
pitting edema.  He had no limitations of motion or 
deformities of spine.  The veteran was noted to be able to 
walk without the assistance of another person, but only for 
short distances within the home allegedly because of pain in 
the legs after prolonged walking.  He stated that he only 
goes out of his home to attend medical appointments by car.  
X-rays of the chest showed that the veteran had a tortuous 
elongated aorta, but clear lung fields.  The diagnoses were: 
(1) chronic lymphatic edema left lower leg with unhealed 
ulceration and residual scars from previous ulcerations over 
its distal third over its anterior aspect; (2) lymphatic 
edema right lower leg with pitting edema; AND (3) arterial 
hypertension under treatment.


Analysis

The veteran is asserting a claim for special monthly pension 
benefits based on the need for regular aid and attendance of 
another person or on account of being housebound.  See 38 
C.F.R. § 3.314(b)(3) (1999).

I.  Aid & Attendance

"Aid and attendance" means helplessness or being so nearly 
helpless as to require the regular aid and attendance of 
another person.  38 C.F.R. § 3.351(b) (1999).  A veteran is 
considered in need of regular aid and attendance if he or 
she: (1) is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; (2) is 
a patient in a nursing home because of mental or physical 
incapacity; or, (3) establishes a factual need for aid and 
attendance under the criteria set forth in § 3.352(a).  38 
C.F.R. 
§ 3.351(c) (1999).  Section 3.352(a) indicates that the 
following criteria are accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his or her daily environment.  38 C.F.R. § 3.352(a) (1999).

A person will also meet the criteria for aid and attendance 
if he or she is bedridden.  38 C.F.R. § 3.352(a) (1999).  
Bedridden is that condition which, through its essential 
character, actually requires that the claimant remain in bed. 
The fact that the claimant has voluntarily taken to bed or 
that a physician has prescribed rest in bed for the greater 
or lesser part of the day to promote convalescence or cure 
will not suffice.  Id.

The particular personal functions which the veteran is unable 
to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need. 38 
C.F.R. § 3.352(a) (1999).  Moreover, determinations that he 
is so helpless, as to be in need of regular aid and 
attendance, will not be based solely upon an opinion that the 
claimant's condition is such as would require him to be in 
bed. They must be based on the actual requirement of personal 
assistance from others.  Id.

Entitlement to aid and attendance benefits is predicated on 
the objective evidence of record demonstrating that the 
veteran is so disabled as to require the regular aid and 
attendance of another person.  After a contemporaneous review 
of the record, the Board finds that the veteran does not meet 
the criteria for special monthly pension based on aid and 
attendance.  Specifically, from the evidence of record, the 
Board concludes that he is not blind, nor has vision of 5/200 
or less in both eyes. He is also not a patient in a nursing 
home.  See 38 C.F.R. § 3.351(c)(2) (1999).  Additionally, his 
April 1995 and May 1998 VA aid and attendance examiners both 
noted that he is able to perform self-care, i.e. attend to 
the wants of nature and to his personal hygiene.  On most 
recent examination, the veteran was noted to be able to 
ambulate alone without the assistance of a cane or other 
mechanical aids.  While the veteran claims that his actions 
are greatly limited due to pain in the legs after prolonged 
walking, the totality of the evidence does not support a 
finding that he is so helpless as to be permanently bedridden 
or unable to protect himself from hazards and dangers 
incident to his daily environment.

In light of the above, entitlement to special monthly pension 
based on the need for regular aid and attendance of another 
person is denied.  38 C.F.R. § 3.352(a) (1999).


II.  Housebound Rate

If a veteran is not in need for regular aid and attendance, 
he or she may still meet the criteria for a special monthly 
pension by being housebound.  38 C.F.R. 
§ 3.351(a)(1) (1999).  To so qualify, the evidence must show 
that he or she has a single, permanent disability rated 100 
percent disabling under the Schedule for Rating Disabilities, 
38 C.F.R. § Part 4 (1999), and either has a separate and 
distinct disability rated as 60 percent or more or is 
"substantially confined to his or her home ... or immediate 
premises by reason of disability or disabilities which it is 
reasonably certain will remain throughout his or her 
lifetime.  38 C.F.R. § 3.351(d) (1999).

In this case, it is not shown that the veteran has a single 
disability ratable at 100 percent under the regular scheduler 
criteria plus additional disability ratings of 60 percent, 
nor is the veteran shown to be housebound.  While the veteran 
is noted to spend a large amount of time at his house, there 
is no objective medical evidence suggesting that he is truly 
housebound due to disability.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required under the provisions of 38 U.S.C.A. § 5107(b).


ORDER

Special monthly pension based on the need for the regular aid 
and attendance of another person or by reason of being 
housebound is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 


